DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before this court on a "Petition for Writ of Mandamus" filed by relator, Melvin A. Woods, against respondent, Jack Smith, Chief of The City of Toledo Department of Police. In his petition relator, a member of the Toledo Police Department, states that on May 11, 2002, he became a "disability benefit recipient," as defined by R.C. 742.40(A); however, on November 22, 2005, his disability pension was terminated pursuant to R.C. 742.40(C)(3). Accordingly, relator asks this court to order respondent to show cause as to why he should not be required to restore relator to a same or similar position and afford relator all previous rights, including civil service status, since May 11, 2002, pursuant to R.C. 742.40(C)(1).
 {¶ 2} R.C. 2731.04 states that an "[a]pplication for the writ of mandamus must be by petition, in the name of the state on the relation of the person applying * * *." The Supreme Court of Ohio has held that "failure to properly caption a mandamus action is sufficient grounds for denying the writ and dismissing the petition." Hunter v. Sutula, 8th Dist. No. 87533,2006-Ohio-379, at ¶ 7, citing Maloney v. Court of Common Pleasof Allen Cty (1962), 173 Ohio St. 226.
 {¶ 3} In this case, relator has styled his petition as "Melvin A. Woods v. Jack Smith, Chief, The City of Toledo Department of Police." Accordingly, relator's petition is defective on its face, and his application for a writ of mandamus is therefore denied.
 {¶ 4} Case dismissed at relator's costs.
WRIT DISMISSED.
Handwork, J. Pietrykowski, J. and Parish, J., concur.